Order entered March 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01345-CR

                             TIMOTHY ALEXANDER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34377-N

                                            ORDER
       The Court REINSTATES the appeal.

       On March 5, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel;

(3) counsel requested preparation of the record on September 27, 2012; (4) Sandra Hughes is the

court reporter who recorded the proceedings; (5) Ms. Hughes filed the reporter’s record on

December 28, 2012 and received a TAMES portal receipt confirming the filing; (6) this Court

could not locate the record; and (7) Ms. Hughes should be given seven days from March 13,

2013 to file a second copy of the reporter’s record.
       We ORDER court reporter Sandra Hughes to file the duplicate copy of the reporter’s

record within TEN DAYS of the date of this order.

       Appellant’s brief is due within FORTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sandra

Hughes, official court reporter, 195th Judicial District Court, and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE